Downey, J.
The only question submitted for our decision in this case is as to the correctness of an instruction given by the court.
Counsel for the appellee, who was the defendant below, contend that the instruction is not properly in the record, and that therefore the question is not before us. The instruction is not in any bill of exceptions, nor is it signed by the judge or by the attorneys of the defendant. There is this entry at the bottom of it: “ Given and excepted to,” signed by the attorney of the plaintiff.
We think the instruction is not properly in the record. The Jeffersonville, etc., R. R. Co. v. Cox, 37 Ind. 325; Etter v. Armstrong, 46 Ind. 197.
The judgment is affirmed, with costs.